DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.

Response to Amendment
This office action is in response to applicant’s communication filed on March 12th, 2021. The applicant’s remark and amendments to the claims were consider with the results that follow.
In response to the last Office Action, claims 1-2, 4-5, 7, 9-13, 16, 18, and 20 are amended. No claims have been added or canceled. As a result, claims 1-20 are pending in this application.

Response to Arguments
Applicant’s argument, see pg. 9, filed on March 12th, 2021, with respect to the rejections of independent claims 1, 13, and 20 under 35 U.S.C 103, where the applicant asserts that Lee and Liu does not teach or suggest “generating, based on the respective scores of the terms of the first subset, a first co-occurrence matrix between the first plurality of tags and the plurality of automobile makes and models; generating, based on the first co-occurrence matrix, a second co-occurrence matrix between the first plurality of tags and a second plurality of tags; determining, based on the second co-occurrence matrix, a co-occurrence relationship between a first tag of the first plurality of tags and a second tag of the second 2Appl. No. 16/549,530Docket No.: 1988.0201plurality of tags, wherein the first tag and the second tag have scores exceeding a co- occurrence threshold; and transmitting a second suggestion including the first tag based on the co- occurrence relationship and the first tag having a higher score than the second tag”. The examiner agreed that the applied reference, Liu, does not teach or suggest the above limitation. The rejection has been withdrawn under 35 U.S.C 103. However, upon further consideration, a new ground of rejection is made in view of U.S Patent Application Publication 2011/0029636 issued to Smyth et al. (hereinafter as “Smyth”) is shown to teach the amended limitation. 

Smyth teaches a method, comprising: receiving a request for an automobile selection (Smyth: [0114]; As shown in FIG. 2( a) the component 4 gathers articles from each of the RSS feeds that the user has specified. Using parsing and text analysis software, it frequently and periodically extracts the article data from RSS XML and converts to an indexible document {Examiner correlates the request for automobile selection as a natural language processing in which the user has specified specific terms to retrieve to extract that certain article data to retrieve the index document (See Applicant’s specification on [0020], “the user to make a natural language request (e.g. an automobile selection request by natural language)});

generating, based on the respective scores of the terms of the first subset, a first co-occurrence matrix between the first plurality of tags and the plurality of automobile makes and models (Smyth: [0120]; Stage 5 & 6: Each vector generated in Stage 4 is compared with another word for common, or “co-occurring”, terms. These terms are ranked based on their frequency of co-occurrence, and then stored in a separate vector, the co-occurring terms matrix (Stage 6). [0132]; Thus, each co-occurring term, ti is associated with a set of articles A1, . . . An, which contain t, and the TF-IDF score for t in each of A1, . . . An to produce a matrix as shown in FIG. 4( b) {Examiner correlates the “tags” as the “terms” and the “set of articles containing the terms (automobile makes and models”)  as the relationship of the co-occurring terms to produce the co-occurring matrix}. Scores are presented in Fig. 4(b) between the set of articles and the terms (first plurality of tags (terms) and the plurality of automobile makes and models (set of articles containing the terms))

    PNG
    media_image1.png
    627
    558
    media_image1.png
    Greyscale
); 

generating, based on the first co-occurrence matrix, a second co-occurrence matrix between the first plurality of tags and a second plurality of tags (Smyth: [0120]; Stage 5 & 6: Each vector generated in Stage 4 is compared with another word for common, or “co-occurring”, terms. These terms are ranked based on their frequency of co-occurrence, and then stored in a separate vector, the co-occurring terms matrix (Stage 6). [0132]; Thus, each co-occurring term, ti is associated with a set of articles A1, . . . An, which contain t, and the TF-IDF score for t in each of A1, . . . An to produce a matrix as shown in FIG. 4( b) {Examiner interprets the co-occurring terms matrix as the occurrence matrix in which generates and compares “co-occurring terms” associated with the articles (Plurality of tags vs the second plurality of tags)

    PNG
    media_image1.png
    627
    558
    media_image1.png
    Greyscale
}); 

determining, based on the second co-occurrence matrix, a co-occurrence relationship between a first tag of the first plurality of tags and a second tag of the second 2Appl. No. 16/549,530Docket No.: 1988.0201 Response Dated March 12, 2021Examiner: HO, ANDREW N Reply to Office Action of November 13, 2020TC/A.U. 2162plurality of tags, wherein the first tag and the second tag have scores exceeding a co- occurrence threshold (Smyth: [0120]; Each word is assigned a corresponding value of frequency of which it occurs in the index. Stage 5 & 6: Each vector generated in Stage 4 is compared with another word for common, or “co-occurring”, terms. These terms are ranked based on their frequency of co-occurrence, and then stored in a separate vector, the co-occurring terms matrix (Stage 6). [0132]; Thus, each co-occurring term, ti is associated with a set of articles A1, . . . An, which contain t, and the TF-IDF score for t in each of A1, . . . An to produce a matrix as shown in FIG. 4( b). To calculate an overall score for each article the system computes the sum of the TF-IDF scores across all of the terms associated with that article as per Equation 1. In this way, articles which contain many tweet terms with higher TF-IDF scores are preferred to articles that contain fewer tweet terms with lower TF-IDF scores {Examiner correlates the TF-IDF scores associated to the articles and tweet terms which have a higher TF-IDF as the first and second tag as exceeding the threshold in such that they are recommended as shown in Fig. 4(b) below)}

    PNG
    media_image1.png
    627
    558
    media_image1.png
    Greyscale

); and

transmitting a second suggestion including the first tag based on the co- occurrence relationship and the first tag having a higher score than the second tag (Smyth: [0132]; The articles in these columns have been ranked based on their compound relevance score, as seen in the co-occurrence matrix in FIG. 4. The third column has frequency-ranked co-occurring terms for that user, so the user can clearly see how the recommendation process occurred. [0145]; The main personalized content (first column) also has associated tags with each article, which aids the user's understanding as to why the system chose to rank a certain article in a certain way. The results page also includes a standard term/frequency tag cloud that includes terms ordered and sized based on the frequency of each term {Examiner correlates the recommendation articles associated with the tag being ranked based on the terms ordered as a suggestion as shown in Fig. 6 below.

    PNG
    media_image2.png
    603
    674
    media_image2.png
    Greyscale
}).

	As such, Smyth teaches the above amended limitations as discussed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S patent 8,589,399 issued to Lee et al. (hereinafter as “Lee”) in view of U.S Patent Application Publication 2011/0029636 issued to Smyth et al. (hereinafter as “Smyth”).

aim 1, Lee teaches generating, from a plurality of terms in a data source comprising a corpus of reviews (Lee: Col 5, lines 6-8; Documents (e.g., reviews, news articles, search logs) that relate to an entity can be collected and processed to identify candidate terms related to the entity. Col 5, lines 46-51; generate search results in response to a query for "outdoor seating" and "cappuccino", and/or the client may list these known for terms when displaying a profile page for the restaurant. The known for terms may also be included when displaying the restaurant name or website in a list of search result. Col 8, lines 35-38; The resources can include, but are not limited to, websites containing reviews of the entity or text containing the entity name or links to websites associated with the entity), a first plurality of tags related to a first automobile make and model of a plurality of automobile make and models (Lee: Col 10, lines 1-3; For example, for an entity that is a particular brand and model of automobile, the resource corpus subset can include web documents relating to automobiles), 

the generating including applying a term frequency-inverse document frequency (TF-IDF) model to the plurality of terms to compute a respective score for each of the terms (Lee: Col 9, lines 62-67 and Col 10 line 1; the term scorer 218 can use a term frequency—inverse document frequency (TF-IDF) analysis to perform this comparison and can assign a TF-IDF score to each candidate term. The subset of the corpus of resources used by the term scorer 218 can be defined based on a particular information domain to which the entity belongs), wherein

 	the respective scores of a first subset of the plurality of terms exceed a threshold score, wherein the first plurality of tags is limited to the first subset of the plurality of terms (Lee: Col 11, lines 42-47; For example, a plurality of subsets of the resource corpus (or different resource corpora) can be identified by the term scorer 218 (e.g., based on category, subcategory, or location data extracted by the document parser 212). Each subset may relate to a different category of entities and include resources relating to the entity. Col 11, lines 50-52; The term scorer 218 may generate a set of weighted candidate terms for each subset, and the reporting interface can store a set of weighted candidate terms for each subset. Col 13, lines 32-37; At 308, each of the candidate terms in the one or more resources are weighted based on a source of each resource that included one or more instances of the candidate term and the relative frequency of the candidate terms in the one or more resources to the frequency of the candidate terms in the selected subset of resources.  Col 13, lines 46-53; Assigning weights based on frequency can also be based on the number of sources that include the candidate term (e.g., assigning a greater—or lesser—weight to a candidate term that appears in a large number of different resources or different sources relative to a candidate term that includes the same total number of appearances but that appears in a smaller number of different resources or resource sources)); 

aggregating all terms of the first subset into a plurality of documents (Lee: Col 11, lines 38-45; A client system 222 can group the entity with other entities that share one or more representative terms. In some implementations, the entity 204 can generate multiple groups of representative terms for a single entity. For example, a plurality of subsets of the resource corpus (or different resource corpora) can be identified by the term scorer 218 (e.g., based on category, subcategory, or location data extracted by the document parser 212)), wherein 

each document corresponds to a respective vehicular feature, of a plurality of vehicular features (Lee: Col 11, lines 46-52; Each subset may relate to a different category of entities and include resources relating to the entity. As these subsets will contain different resources, the frequency of terms and the relative importance of terms in each subset may be different. The term scorer 218 may generate a set of weighted candidate terms for each subset, and the reporting interface can store a set of weighted candidate terms for each subset {See also Col 8, lines 33-41; Resource sources 202 can be providers of documents or other resources that include information about one or more particular entities. The resources can include, but are not limited to, websites containing reviews of the entity or text containing the entity name or links to websites associated with the entity; listings of structured or unstructured attribute data for the entity; available user feedback (e.g., comment postings on web pages); product, service, or menu listings or other terms associated with one or more categories of entities}); 

ranking the terms of the first subset based on the respective scores (Lee: Col 9, lines 51-55; A term scorer 218 in the entity information system 204 can compare the relative frequency of candidate terms for a particular entity with the frequency of the Col 9, lines 65-67 and Col 10 line 1 ; The subset of the corpus of resources used by the term scorer 218 can be defined based on a particular information domain to which the entity belongs. Col 10 lines 1-8; For example, for an entity that is a particular brand and model of automobile, the resource corpus subset can include web documents relating to automobiles. Resource corpus subsets can be defined based on one or more parameters including category of the entity, a location of the entity, a language in which the resources are written, and/or a temporal domain (e.g., time frame, season, month of the year)); 

transmitting the first plurality of tags in rank-order based on the scores of the ranked terms as a first suggestion for a particular automobile selection (Lee: Col 7, lines 6-10; The score calculation for the terms can identify meaningful terms by determining a frequency with which terms appear in documents related to the entity. Moreover, the score calculation can apply a weight to the terms by calculating how often those terms occur in documents related. Col 13, lines 59-62; One factor that may be shown to be correlated with useful representative terms may be word count in a term. Candidate terms with multiple words may have their weight increased. Col 16, lines 1-6; Location listings 502 may contain information about results of the search query. In the example shown, two search results ("Example Vietnamese Sandwiches" and "Example Asian Grill") are returned by the search engine. Each search result is displayed with related information (address, star rating, etc.) and a list of representative terms 504); 

Lee does not explicitly teach a method, comprising: receiving a request for an automobile selection; generating, based on the respective scores of the terms of the first subset, a first co-occurrence matrix between the first plurality of tags and the plurality of automobile makes and models; generating, based on the first co-occurrence matrix, a second co-occurrence matrix between the first plurality of tags and a second plurality of tags; determining, based on the second co-occurrence matrix, a co-occurrence relationship between a first tag of the first plurality of tags and a second tag of the second 2Appl. No. 16/549,530Docket No.: 1988.0201 Response Dated March 12, 2021Examiner: HO, ANDREW N Reply to Office Action of November 13, 2020TC/A.U. 2162plurality of tags, wherein the first tag and the second tag have scores exceeding a co- occurrence threshold;
and transmitting a second suggestion including the first tag based on the co- occurrence relationship and the first tag having a higher score than the second tag.

However, Smyth teaches a method, comprising: receiving a request for an automobile selection (Smyth: [0114]; As shown in FIG. 2( a) the component 4 gathers articles from each of the RSS feeds that the user has specified. Using parsing and text analysis software, it frequently and periodically extracts the article data from RSS XML and converts to an indexible document {Examiner correlates the request for automobile selection as a natural language processing in which the user has specified a request to retrieve an article data (See Applicant’s specification on [0020], “the user to make a natural language request (e.g. an automobile selection request by natural language)});

generating, based on the respective scores of the terms of the first subset, a first co-occurrence matrix between the first plurality of tags and the plurality of automobile makes and models (Smyth: [0120]; Stage 5 & 6: Each vector generated in Stage 4 is compared with another word for common, or “co-occurring”, terms. These terms are ranked based on their frequency of co-occurrence, and then stored in a separate vector, the co-occurring terms matrix (Stage 6). [0132]; Thus, each co-occurring term, ti is associated with a set of articles A1, . . . An, which contain t, and the TF-IDF score for t in each of A1, . . . An to produce a matrix as shown in FIG. 4( b) {Examiner correlates the “tags” as the “terms” and the “set of articles containing the terms (automobile makes and models”)  as the relationship of the co-occurring terms to produce the co-occurring matrix}. Scores are presented in Fig. 4(b) between the set of articles and the terms (first plurality of tags (terms) and the plurality of automobile makes and models (set of articles containing the terms))

    PNG
    media_image1.png
    627
    558
    media_image1.png
    Greyscale
); 

generating, based on the first co-occurrence matrix, a second co-occurrence matrix between the first plurality of tags and a second plurality of tags (Smyth: [0120]; Stage 5 & 6: Each vector generated in Stage 4 is compared with another word for common, or “co-occurring”, terms. These terms are ranked based on their frequency of co-occurrence, and then stored in a separate vector, the co-occurring terms matrix (Stage 6). [0132]; Thus, each co-occurring term, ti is associated with a set of articles A1, . . . An, which contain t, and the TF-IDF score for t in each of A1, . . . An to produce a matrix as shown in FIG. 4( b) {Examiner interprets the co-occurring terms matrix as the occurrence matrix in which generates and compares “co-occurring terms” associated with the articles (Plurality of tags vs the second plurality of tags)

    PNG
    media_image1.png
    627
    558
    media_image1.png
    Greyscale
}); 

determining, based on the second co-occurrence matrix, a co-occurrence relationship between a first tag of the first plurality of tags and a second tag of the second 2Appl. No. 16/549,530Docket No.: 1988.0201 Response Dated March 12, 2021Examiner: HO, ANDREW N Reply to Office Action of November 13, 2020TC/A.U. 2162plurality of tags, wherein the first tag and the second tag have scores exceeding a co- occurrence threshold (Smyth: [0120]; Each word is assigned a corresponding value of frequency of which it occurs in the index. Stage 5 & 6: Each vector generated in Stage 4 is compared with another word for common, or “co-occurring”, terms. These terms are ranked based on their frequency of co-occurrence, and then stored in a separate vector, the co-occurring terms matrix (Stage 6). [0132]; Thus, each co-occurring term, ti is associated with a set of articles A1, . . . An, which contain t, and the TF-IDF score for t in each of A1, . . . An to produce a matrix as shown in FIG. 4( b). To calculate an overall score for each article the system computes the sum of the TF-IDF scores across all of the terms associated with that article as per Equation 1. In this way, articles which contain many tweet terms with higher TF-IDF scores are preferred to articles that contain fewer tweet terms with lower TF-IDF scores {Examiner correlates the TF-IDF scores associated to the articles and tweet terms which have a higher TF-IDF as the first and second tag as exceeding the threshold in such that they are recommended as shown in Fig. 4(b) below)}

    PNG
    media_image1.png
    627
    558
    media_image1.png
    Greyscale

); and

 transmitting a second suggestion including the first tag based on the co- occurrence relationship and the first tag having a higher score than the second tag (Smyth: [0132]; The articles in these columns have been ranked based on their compound relevance score, as seen in the co-occurrence matrix in FIG. 4. The third column has frequency-ranked co-occurring terms for that user, so the user can clearly see how the recommendation process occurred. [0145]; The main personalized content (first column) also has associated tags with each article, which aids the user's understanding as to why the system chose to rank a certain article in a certain way. The results page also includes a standard term/frequency tag cloud that includes terms ordered and sized based on the frequency of each term {Examiner correlates the recommendation articles associated with the tag being ranked based on the terms ordered as a suggestion as shown in Fig. 6 below.

    PNG
    media_image2.png
    603
    674
    media_image2.png
    Greyscale
}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Lee (teaches receiving corpus of reviews and ranking the terms of the automobiles to applying a term frequency-inverse document frequency (TF-IDF) model to the plurality of terms in which the TF-IDF model performs a threshold computation that assigns a higher value to one or more terms of the plurality of terms and transmit the first plurality of tags in rank-order based on the scores of the ranked terms as a suggestion for a particular automobile selection) with the teachings of Smyth (teaches generating co-occurrence matrix between the first plurality of tags and the plurality of automobile makes and models and determining the scores that exceed a co- occurrence threshold and transmitting a second suggestion including the first tag based on the co- occurrence relationship and the first tag having a higher score than the second tag). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in ranking items, products, and service for users by abandoning the traditional forms of preference data 
(See: Smyth: [0110]). In addition, the references (Lee and Smyth) teach features that are directed to analogous art and they are directed to the same field of endeavor as Lee 

	Regarding claim 2, the modification of Lee and Smyth teaches claimed invention substantially as claimed, and Lee further teaches the corpus of reviews of the data source includes at least one of i) a corpus of reviews that references two or more of the plurality of automobiles or ii) a corpus of reviews that references only one of the plurality of automobiles (Lee: Col 5, lines 6-8; Documents (e.g., reviews, news articles, search logs) that relate to an entity can be collected and processed to identify candidate terms related to the entity. Col 5, lines 46-51; generate search results in response to a query for "outdoor seating" and "cappuccino", and/or the client may list these known for terms when displaying a profile page for the restaurant. The known for terms may also be included when displaying the restaurant name or website in a list of search result. Col 8, lines 35-38; The resources can include, but are not limited to, websites containing reviews of the entity or text containing the entity name or links to websites associated with the entity
Col 10, lines 1-3; For example, for an entity that is a particular brand and model of automobile, the resource corpus subset can include web documents relating to automobiles), wherein 

the first suggestion includes a recommendation to select the first automobile (Lee: Col 14, lines 15-19; At 310, one or more candidate terms are selected as being representative terms for the entity based on the weighted one or more of the candidate terms with the highest weighted frequencies may be selected as representative terms. Col 14, lines 26-28; an entity may be determined, and terms within one standard deviation of the highest weight ( or a fraction thereof) may be selected), wherein 

the first plurality of tags comprise a first term aggregated into a first document of the plurality of documents and a second term aggregated into a second document of the plurality of documents (Lee: Col 11, lines 40-45; the entity information system 204 can generate multiple groups of representative terms for a single entity. For example, a plurality of subsets of the resource corpus (or different resource corpora) can be identified by the term scorer 218 (e.g., based on category, subcategory, or location data extracted by the document parser 212). Col 11, lines 50-56; The term scorer 218 may generate a set of weighted candidate terms for each subset, and the reporting interface can store a set of weighted candidate terms for each subset. Each set of representative terms, optionally identified by the category of the associated subset, may be made available to the client system 222, which may select one or more sets based on planned usage or context).  

	Regarding claim 9, the modification of Lee and Smyth teaches claimed invention substantially as claimed, and Lee further teaches the method further comprising: generating, from the plurality of terms in the data source, [[a]] the second plurality of tags related to a second automobile make and model of the plurality of automobile make and models, the generating including applying the TF-IDF model to the plurality of terms (Lee: Col 9, lines 62-67 and Col 10, lines 1-3; the term scorer 218 can use a term frequency—inverse document frequency (TF-IDF) analysis to perform this comparison and can assign a TF-IDF score to each candidate term. The subset of the corpus of resources used by the term scorer 218 can be defined based on a particular information domain to which the entity belongs. For example, for an entity that is a particular brand and model of automobile, the resource corpus subset can include web documents relating to automobiles).  

	Regarding claim 13, Lee teaches an apparatus, comprising: a memory to store instructions(Lee: Col 16, lines 54-56; The memory 720 stores information within the computing system 700. In some implementations, the memory 720 is a computer-readable medium); and

 	processing circuitry, coupled with the memory, operable to execute the instructions, that when executed, cause the processing circuitry to (Lee: Col 16, lines 43-47; Each of the processor 710, the memory 720, the storage device 730, and the input/output device 740 are interconnected using a system bus 750. The processor 710 is capable of processing instructions for execution within the computing system 700): in response to the received natural language request, provide a first suggestion for a first automobile make and model of a plurality of automobile makes and models based on mapping the received request to a first plurality of tags (Lee: Col 5, lines 6-8; Documents (e.g., reviews, news articles, search logs) that relate to an entity can be collected and processed to identify candidate terms related to the entity. Col 5, lines 46-51; generate search results in response to a query for "outdoor seating" and "cappuccino", and/or the client may list these known for terms when displaying a profile page for the restaurant. The known for terms may also be included when displaying the restaurant name or website in a list of search result. Col 8, lines 35-38; The resources can include, but are not limited to, websites containing reviews of the entity or text containing the entity name or links to websites associated with the entity. Col 10, lines 1-3; For example, for an entity that is a particular brand and model of automobile, the resource corpus subset can include web documents relating to automobiles), wherein 

the first plurality of tags are generated based on a term frequency- inverse document frequency (TF-IDF) model, wherein the TF-IDF model computes a respective score for each of a plurality of terms of a data source comprising a corpus of reviews (Lee: Col 9, lines 62-67 and Col 10 line 1; the term scorer 218 can use a term frequency—inverse document frequency (TF-IDF) analysis to perform this comparison and can assign a TF-IDF score to each candidate term. The subset of the corpus of resources used by the term scorer 218 can be defined based on a particular information domain to which the entity belongs),[[,]] wherein 

the respective scores of a first subset of the plurality of terms exceed a threshold score, wherein the first plurality of tags is limited to the first subset of the plurality of terms (Lee: Col 11, lines 42-47; For example, a plurality of subsets of the resource corpus (or different resource corpora) can be identified by the term scorer 218 (e.g., based on category, subcategory, or location data extracted by the document parser 212). Each subset may relate to a different category of entities and include resources relating to the entity. Col 11, lines 50-52; The term scorer 218 may generate a set of weighted candidate terms for each subset, and the reporting interface can store a set of weighted candidate terms for each subset. Col 13, lines 32-37; At 308, each of the candidate terms in the one or more resources are weighted based on a source of each resource that included one or more instances of the candidate term and the relative frequency of the candidate terms in the one or more resources to the frequency of the candidate terms in the selected subset of resources.  Col 13, lines 46-53; Assigning weights based on frequency can also be based on the number of sources that include the candidate term (e.g., assigning a greater—or lesser—weight to a candidate term that appears in a large number of different resources or different sources relative to a candidate term that includes the same total number of appearances but that appears in a smaller number of different resources or resource sources)), wherein

 the first subset of the plurality of terms are aggregated into a plurality of documents and are ranked based on the respective scores (Lee: Col 11, lines 38-45; A client system 222 can group the entity with other entities that share one or more representative terms. In some implementations, the entity information system 204 can generate multiple groups of representative terms for a single entity. For example, a plurality of subsets of the resource corpus (or different resource corpora) can be 218 (e.g., based on category, subcategory, or location data extracted by the document parser 212)), wherein 

each document corresponds to a respective vehicular feature, of a plurality of vehicular features (Lee: Col 11, lines 46-52; Each subset may relate to a different category of entities and include resources relating to the entity. As these subsets will contain different resources, the frequency of terms and the relative importance of terms in each subset may be different. The term scorer 218 may generate a set of weighted candidate terms for each subset, and the reporting interface can store a set of weighted candidate terms for each subset {See also Col 8, lines 33-41; Resource sources 202 can be providers of documents or other resources that include information about one or more particular entities. The resources can include, but are not limited to, websites containing reviews of the entity or text containing the entity name or links to websites associated with the entity; listings of structured or unstructured attribute data for the entity; available user feedback (e.g., comment postings on web pages); product, service, or menu listings or other terms associated with one or more categories of entities}), and wherein 

the 5Appl. No. 16/549,530Docket No.: 1988.0201 Response Dated March 12, 2021Examiner: HO, ANDREW NReply to Office Action of November 13, 2020TC/A.U. 2162first plurality of tags are transmitted in rank-order based on the scores of the ranked terms (Lee: Col 7, lines 6-10; The score calculation for the terms can identify meaningful terms by determining a frequency with which terms appear in documents related to the entity. Moreover, the score calculation can apply a weight to the terms by calculating how often those terms occur in documents related. Col 13, lines 59-62; One factor that may be shown to be correlated with useful representative terms may be word count in a term. Candidate terms with multiple words may have their weight increased. Col 16, lines 1-6; Location listings 502 may contain information about results of the search query. In the example shown, two search results ("Example Vietnamese Sandwiches" and "Example Asian Grill") are returned by the search engine. Each search result is displayed with related information (address, star rating, etc.) and a list of representative terms 504)

Although, Lee teaches generating a plurality of terms in  a data source comprising a corpus of review relating to automobiles in relationship to the term frequency-inverse document frequency to the plurality of terms by performing a threshold and ranking the terms associated to the threshold in response to the scored of the rank terms (See Lee: Col 5, lines 6-8; Documents (e.g., reviews, news articles, search logs) that relate to an entity can be collected and processed to identify candidate terms related to the entity. Col 9, lines 62-67 and Col 10, lines 1-3; the term scorer 218 can use a term frequency—inverse document frequency (TF-IDF) analysis to perform this comparison and can assign a TF-IDF score to each candidate term. Col 10, lines 1-3; For example, for an entity that is a particular brand and model of automobile, the resource corpus subset can include web documents relating to automobiles. Col 10, lines 9-20; The term scorer 218 can calculate and assign a weight to the candidate terms in the resource repository 208 that are associated with one or more resources. To calculate this weight, the term scorer 218 can use the TF-IDF value in combination with other scoring data. The term scorer 218 can filter any candidate terms with a TF-IDF value below a lower TF-IDF value threshold (e.g., below a threshold relative frequency of the number of instances of the term in resources relating to the entity compared to the number of instances of the term in resources relating to entities). Lee does not teaches receive a natural language request for an automobile selection; generate, based on the respective scores of the terms of the first subset, a first co-occurrence matrix between the first plurality of tags and the plurality of automobile makes and models; generate, based on the first co-occurrence matrix, a second co-occurrence matrix between the first plurality of tags and a second plurality of tags; determine, based on the second co-occurrence matrix, a co-occurrence relationship between a first tag of the first plurality of tags and a second tag of the second plurality of tags, wherein the first tag and the second tag have scores exceeding a co-occurrence threshold; and transmit a second suggestion including the first tag based on the co- occurrence relationship and the first tag having a higher score than the second tag.  
	However, Smyth teaches receive a natural language request for an automobile selection (Smyth: [0114]; As shown in FIG. 2( a) the component 4 gathers articles from each of the RSS feeds that the user has specified. Using parsing and text analysis software, it frequently and periodically extracts the article data from RSS XML and converts to an indexible document {Examiner correlates the request for automobile selection as a natural language processing in which the user has specified a request to retrieve an article data (See Applicant’s specification on [0020], “the user to make a natural language request (e.g. an automobile selection request by natural language)});

generate, based on the respective scores of the terms of the first subset, a first co-occurrence matrix between the first plurality of tags and the plurality of automobile makes and models (Smyth: [0120]; Stage 5 & 6: Each vector generated in Stage 4 is compared with another word for common, or “co-occurring”, terms. These terms are ranked based on their frequency of co-occurrence, and then stored in a separate vector, the co-occurring terms matrix (Stage 6). [0132]; Thus, each co-occurring term, ti is associated with a set of articles A1, . . . An, which contain t, and the TF-IDF score for t in each of A1, . . . An to produce a matrix as shown in FIG. 4( b) {Examiner correlates the “tags” as the “terms” and the “set of articles containing the terms (automobile makes and models”)  as the relationship of the co-occurring terms to produce the co-occurring matrix}. Scores are presented in Fig. 4(b) between the set of articles and the terms (first plurality of tags (terms) and the plurality of automobile makes and models (set of articles containing the terms))

    PNG
    media_image1.png
    627
    558
    media_image1.png
    Greyscale

); 

generate, based on the first co-occurrence matrix, a second co-occurrence matrix between the first plurality of tags and a second plurality of tags (Smyth: [0120]; Stage 5 & 6: Each vector generated in Stage 4 is compared with another word for common, or “co-occurring”, terms. These terms are ranked based on their frequency of co-occurrence, and then stored in a separate vector, the co-occurring terms matrix (Stage 6). [0132]; Thus, each co-occurring term, ti is associated with a set of articles A1, . . . An, which contain t, and the TF-IDF score for t in each of A1, . . . An to produce a matrix as shown in FIG. 4( b) {Examiner interprets the co-occurring terms matrix as the occurrence matrix in which generates and compares “co-occurring terms” associated with the articles (Plurality of tags vs the second plurality of tags)

    PNG
    media_image1.png
    627
    558
    media_image1.png
    Greyscale
}
); 

determine, based on the second co-occurrence matrix, a co-occurrence relationship between a first tag of the first plurality of tags and a second tag of the second plurality of tags, wherein the first tag and the second tag have scores exceeding a co-occurrence threshold(Smyth: [0120]; Each word is assigned a corresponding value of frequency of which it occurs in the index. Stage 5 & 6: Each vector generated in Stage 4 is compared with another word for common, or “co-occurring”, terms. These terms are ranked based on their frequency of co-occurrence, and then stored in a separate vector, the co-occurring terms matrix (Stage 6). [0132]; Thus, each co-occurring term, ti is associated with a set of articles A1, . . . An, which contain t, and the TF-IDF score for t in each of A1, . . . An to produce a matrix as shown in FIG. 4( b). To calculate an overall score for each article the system computes the sum of the TF-IDF scores across all of the terms associated with that article as per Equation 1. In this way, articles which contain many tweet terms with higher TF-IDF scores are preferred to articles that contain fewer tweet terms with lower TF-IDF scores {Examiner correlates the TF-IDF scores associated to the articles and tweet terms which have a higher TF-IDF as the first and second tag as exceeding the threshold in such that they are recommended}); and

 transmit a second suggestion including the first tag based on the co- occurrence relationship and the first tag having a higher score than the second tag (Smyth: [0132]; The articles in these columns have been ranked based on their compound relevance score, as seen in the co-occurrence matrix in FIG. 4. The third column has frequency-ranked co-occurring terms for that user, so the user can clearly [0145]; The main personalized content (first column) also has associated tags with each article, which aids the user's understanding as to why the system chose to rank a certain article in a certain way. The results page also includes a standard term/frequency tag cloud that includes terms ordered and sized based on the frequency of each term {Examiner correlates the articles associated with the tag being ranked based on the terms ordered and based on the frequency of the terms}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Lee (teaches receiving corpus of reviews and ranking the terms of the automobiles to applying a term frequency-inverse document frequency (TF-IDF) model to the plurality of terms in which the TF-IDF model performs a threshold computation that assigns a higher value to one or more terms of the plurality of terms and transmit the first plurality of tags in rank-order based on the scores of the ranked terms as a suggestion for a particular automobile selection) with the teachings of Smyth (teaches generating co-occurrence matrix between the first plurality of tags and the plurality of automobile makes and models and determining the scores that exceed a co- occurrence threshold and transmitting a second suggestion including the first tag based on the co- occurrence relationship and the first tag having a higher score than the second tag). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in ranking items, products, and service for users by abandoning the traditional forms of preference data


	Regarding claim 14, the modification of Lee and Smyth teaches claimed invention substantially as claimed, and Lee further teaches the first plurality of tags comprise a first term aggregated into a first document of the plurality of documents and a second term aggregated into a second document of the plurality of documents (Lee: Col 11, lines 40-45;the entity information system 204 can generate multiple groups of representative terms for a single entity. For example, a plurality of subsets of the resource corpus (or different resource corpora) can be identified by the term scorer 218 (e.g., based on category, subcategory, or location data extracted by the document parser 212). Col 11, lines 50-56; The term scorer 218 may generate a set of weighted candidate terms for each subset, and the reporting interface can store a set of weighted candidate terms for each subset. Each set of representative terms, optionally identified by the category of the associated subset, may be made available to the client system 222, which may select one or more sets based on planned usage or context).  

	Regarding claim 15, the modification of Lee and Smyth teaches claimed invention substantially as claimed, and Lee further teaches the corpus of reviews of the data source is a corpus of reviews that includes a reference to at least one of the plurality of automobiles (Lee: Col 5, lines 6-8; Documents (e.g., reviews, news articles, search logs) that relate to an entity can be collected and processed to identify candidate terms related to the entity. Col 5, lines 46-51; generate search results in response to a query for "outdoor seating" and "cappuccino", and/or the client may list these known for terms when displaying a profile page for the restaurant. The known for terms may also be included when displaying the restaurant name or website in a list of search result. Col 8, lines 35-38; The resources can include, but are not limited to, websites containing reviews of the entity or text containing the entity name or links to websites associated with the entity. Col 10, lines 1-3; For example, for an entity that is a particular brand and model of automobile, the resource corpus subset can include web documents relating to automobiles).  

	Regarding claim 20, Lee teaches a non-transitory computer-readable storage medium storing computer-readable program code executable by a processor to (Lee: Col 16, lines 50-51; The processor 710 is capable of processing instructions stored in the memory 720. Col 16, lines 54-56; The memory 720 stores information within the computing system 700. In some implementations, the memory 720 is a computer-readable medium): 

generate, from a plurality of terms in a data source comprising a corpus of reviews (Lee: Col 5, lines 6-8; Documents (e.g., reviews, news articles, search logs) that relate to an entity can be collected and processed to identify candidate terms related to the entity. Col 5, lines 46-51; generate search results in response to a query website in a list of search result. Col 8, lines 35-38; The resources can include, but are not limited to, websites containing reviews of the entity or text containing the entity name or links to websites associated with the entity), 

a plurality of tags related to an automobile make and model of a plurality of automobile make and models (Lee: Col 10, lines 1-3; For example, for an entity that is a particular brand and model of automobile, the resource corpus subset can include web documents relating to automobiles), 

the generating including applying a term frequency-inverse document frequency (TF-IDF) model to the plurality of terms to compute a respective score for each of the terms (Lee: Col 9, lines 62-67 and Col 10 line 1; the term scorer 218 can use a term frequency—inverse document frequency (TF-IDF) analysis to perform this comparison and can assign a TF-IDF score to each candidate term. The subset of the corpus of resources used by the term scorer 218 can be defined based on a particular information domain to which the entity belongs), wherein

 	the respective scores of a first subset of the plurality of terms exceed a threshold score, wherein the first plurality of tags is limited to the first subset of the plurality of terms (Lee: Col 11, lines 42-47; For example, a plurality of subsets of the resource corpus (or different resource corpora) can be identified by the term scorer 218 (e.g., based on category, subcategory, or location data extracted by the document parser 212). Each subset may relate to a different category of entities and include resources relating to the entity. Col 11, lines 50-52; The term scorer 218 may generate a set of weighted candidate terms for each subset, and the reporting interface can store a set of weighted candidate terms for each subset. Col 13, lines 32-37; At 308, each of the candidate terms in the one or more resources are weighted based on a source of each resource that included one or more instances of the candidate term and the relative frequency of the candidate terms in the one or more resources to the frequency of the candidate terms in the selected subset of resources. Col 13, lines 46-53; Assigning weights based on frequency can also be based on the number of sources that include the candidate term (e.g., assigning a greater—or lesser—weight to a candidate term that appears in a large number of different resources or different sources relative to a candidate term that includes the same total number of appearances but that appears in a smaller number of different resources or resource sources)); 
aggregate all terms of the first subset into a plurality of documents (Lee: Col 11, lines 38-45; A client system 222 can group the entity with other entities that share one or more representative terms. In some implementations, the entity information system 204 can generate multiple groups of representative terms for a single entity. For example, a plurality of subsets of the resource corpus (or different resource corpora) can be identified by the term scorer 218 (e.g., based on category, subcategory, or location data extracted by the document parser 212)), wherein

 	each document corresponds to a respective vehicular feature, of a plurality of vehicular features (Lee: Col 11, lines 46-52; Each subset may relate to a different category of entities and include resources relating to the entity. As these subsets will contain different resources, the frequency of terms and the relative importance of terms in each subset may be different. Col 11, lines 50-52; The term scorer 218 may generate a set of weighted candidate terms for each subset, and the reporting interface can store a set of weighted candidate terms for each subset {See also Col 8, lines 33-41; Resource sources 202 can be providers of documents or other resources that include information about one or more particular entities. The resources can include, but are not limited to, websites containing reviews of the entity or text containing the entity name or links to websites associated with the entity; listings of structured or unstructured attribute data for the entity; available user feedback (e.g., comment postings on web pages); product, service, or menu listings or other terms associated with one or more categories of entities}); 

rank the terms of the first subset based on the respective scores; first suggestion for a particular automobile selection via the vehicle search interface (Lee: Col 7, lines 6-10; The score calculation for the terms can identify meaningful terms by determining a frequency with which terms appear in documents related to the entity. Moreover, the score calculation can apply a weight to the terms by calculating how often those terms occur in documents related. Col 13, lines 59-62; One factor that may be shown to be correlated with useful representative terms may be word count in a term. Candidate terms with multiple words may have their weight increased. Col 16, lines 1-6; Location listings 502 may contain information about results of the search query. In the example shown, two search results ("Example Vietnamese Sandwiches" and "Example Asian Grill") are returned by the search engine. Each search result is displayed with related information (address, star rating, etc.) and a list of representative terms 504), 

Lee does not explicitly teach configure a vehicle search interface with one or more filters based on the plurality of tags;  Reply to Office Action of November 13, 2020TC/A.U. 2162generate, based on the respective scores of the terms of the first subset, a first co- occurrence matrix between the first plurality of tags and the plurality of automobile makes and models; generate, based on the first co-occurrence matrix, a second co-occurrence matrix between the first plurality of tags and a second plurality of tags; determine, based on the second co-occurrence matrix, a co-occurrence relationship between a first tag of the first plurality of tags and a second tag of the second plurality of tags, wherein the first tag and the second tag have scores exceeding a co- occurrence threshold; and transmit a second suggestion including the first tag based on the co-occurrence relationship and the first tag having a higher score than the second tag

	However, Smyth teaches configure a vehicle search interface with one or more filters based on the plurality of tags (Smyth: [0120]; Stage 7: The extracted search filter queries and the system uses these queries to search one of the original indexes for content (the subject index) and return a set of relevant items that contain each term (for example, articles));

7Appl. No. 16/549,530Docket No.: 1988.0201 Response Dated March 12, 2021Examiner: HO, ANDREW N Reply to Office Action of November 13, 2020TC/A.U. 2162generate, based on the respective scores of the terms of the first subset, a first co- occurrence matrix between the first plurality of tags and the plurality of automobile makes and models (Smyth: [0120]; Stage 5 & 6: Each vector generated in Stage 4 is compared with another word for common, or “co-occurring”, terms. These terms are ranked based on their frequency of co-occurrence, and then stored in a separate vector, the co-occurring terms matrix (Stage 6). [0132]; Thus, each co-occurring term, ti is associated with a set of articles A1, . . . An, which contain t, and the TF-IDF score for t in each of A1, . . . An to produce a matrix as shown in FIG. 4( b) {Examiner correlates the “tags” as the “terms” and the “set of articles containing the terms (automobile makes and models”)  as the relationship of the co-occurring terms to produce the co-occurring matrix}. Scores are presented in Fig. 4(b) between the set of articles and the terms (first plurality of tags (terms) and the plurality of automobile makes and models (set of articles containing the terms))

    PNG
    media_image1.png
    627
    558
    media_image1.png
    Greyscale
); 

generate, based on the first co-occurrence matrix, a second co-occurrence matrix between the first plurality of tags and a second plurality of tags(Smyth: [0120]; Stage 5 & 6: Each vector generated in Stage 4 is compared with another word for common, or “co-occurring”, terms. These terms are ranked based on their frequency of co-occurrence, and then stored in a separate vector, the co-occurring terms matrix (Stage 6). [0132]; Thus, each co-occurring term, ti is associated with a set of articles A1, . . . An, which contain t, and the TF-IDF score for t in each of A1, . . . An to produce a matrix as shown in FIG. 4( b) {Examiner interprets the co-occurring terms matrix as the occurrence matrix in which generates and compares “co-occurring terms” associated with the articles (Plurality of tags vs the second plurality of tags)

    PNG
    media_image1.png
    627
    558
    media_image1.png
    Greyscale
}); 

determine, based on the second co-occurrence matrix, a co-occurrence relationship between a first tag of the first plurality of tags and a second tag of the second plurality of tags, wherein the first tag and the second tag have scores exceeding a co- occurrence threshold(Smyth: [0120]; Each word is assigned a corresponding value of frequency of which it occurs in the index. Stage 5 & 6: Each vector generated in Stage 4 is compared with another word for common, or “co-occurring”, terms. These terms are ranked based on their frequency of co-occurrence, and then stored in a separate vector, the co-occurring terms matrix (Stage 6). [0132]; Thus, each co-occurring term, ti is associated with a set of articles A1, . . . An, which contain t, and the TF-IDF score for t in each of A1, . . . An to produce a matrix as shown in FIG. 4( b). To calculate an overall score for each article the system computes the sum of the TF-IDF scores across all of the terms associated with that article as per Equation 1. In this way, articles which contain many tweet terms with higher TF-IDF scores are preferred to articles that contain fewer tweet terms with lower TF-IDF scores {Examiner correlates the TF-IDF scores as the scores determining whether the first tag and second tags have a higher TF-IDF then the threshold in such that they are preferred over the lower TF-IDF scores of the articles with the fewer tweets}); and 

transmit a second suggestion including the first tag based on the co-occurrence relationship and the first tag having a higher score than the second tag (Smyth: [0132]; The articles in these columns have been ranked based on their compound relevance score, as seen in the co-occurrence matrix in FIG. 4. The third column has frequency-ranked co-occurring terms for that user, so the user can clearly [0145]; The main personalized content (first column) also has associated tags with each article, which aids the user's understanding as to why the system chose to rank a certain article in a certain way. The results page also includes a standard term/frequency tag cloud that includes terms ordered and sized based on the frequency of each term {Examiner correlates the articles associated with the tag being ranked based on the terms ordered and based on the frequency of the terms}).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Lee (teaches receiving corpus of reviews and ranking the terms of the automobiles to applying a term frequency-inverse document frequency (TF-IDF) model to the plurality of terms in which the TF-IDF model performs a threshold computation that assigns a higher value to one or more terms of the plurality of terms and transmit the first plurality of tags in rank-order based on the scores of the ranked terms as a suggestion for a particular automobile selection) with the teachings of Smyth (teaches generating co-occurrence matrix between the first plurality of tags and the plurality of automobile makes and models and determining the scores that exceed a co- occurrence threshold and transmitting a second suggestion including the first tag based on the co- occurrence relationship and the first tag having a higher score than the second tag). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in ranking items, products, and service for users by abandoning the traditional forms of preference data
.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S patent 8,589,399 issued to Lee et al. (hereinafter as “Lee”) in view of U.S Patent Application Publication 2011/0029636 issued to Smyth et al. (hereinafter as “Smyth”)  in further view of U.S Patent Application Publication 2018/0032882 issued to Joshi et al. (hereinafter as "Joshi"). 

Regarding claim 3, the modification of Lee and Smyth teaches claimed invention substantially as claimed, however the modification of Lee and Smyth does not explicitly teach the generating the first plurality of tags comprises: generating the first plurality of tags based on the aggregating and the ranking.

	Joshi teaches the generating the first plurality of tags comprises: generating the first plurality of tags based on the aggregating and the ranking (Joshi: [0028]-[0029]; For example, tags, captions, or labels from each user's photos can be aggregated into a synthetic document to construct a textual interest signature as a tf-idf based score vector across the vocabulary of words extracted from the tags, captions, or labels at 130. Further, the constructed tf-idf based score vector may optionally be used to also calculate user similarity based on the extracted metadata at item (i) that may potentially be recommended (e.g., a product, movie, tv show, social group, etc.) with respect to the user x. [0030]; Nx represents the neighborhood or user x (e.g., user y), who have ranked items similar to how the user x has ranked the same items and ryi represents a ranking of the item (i) that has been assigned by other users (e.g., user y). At 135, Sxy in equation 1 represents a similarity of interests between users x and y calculated using constructed tf-idf based score vector extracted from metadata associated with visual content).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Lee (teaches receiving corpus of reviews and ranking the terms of the automobiles to applying a term frequency-inverse document frequency (TF-IDF) model to the plurality of terms in which the TF-IDF model performs a threshold computation that assigns a higher value to one or more terms of the plurality of terms and transmit the first plurality of tags in rank-order based on the scores of the ranked terms as a suggestion for a particular automobile selection) with the teachings of Smyth (teaches generating co-occurrence matrix between the first plurality of tags and the plurality of automobile makes and models and determining the scores that exceed a co- occurrence threshold and transmitting a second suggestion including the first tag based on the co- occurrence relationship and the first tag having a higher score than the second tag) to further include the teachings of Joshi (teaches generating the first plurality of tags comprises: generating the first plurality of tags based on the aggregating and the ranking). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in improving the 

	Regarding claim 4, the modification of Lee, Smyth, and Joshi teaches claimed invention substantially as claimed, and Lee further teaches the request is a natural language request (Lee: Col 12, lines 29-32; to determine one or more entities that the files are associated with. Some resources may be examined by natural language processing and/or by analysis of metadata associated with the resource), wherein

the transmitting the first plurality of tags as the first suggestion comprises: filtering the natural language request using the first plurality of tags (Lee: Col 7, lines 3-6; Using the terms in the term repository 112 that relate to a single business in the business listings 110, a scoring calculator 114 in the known for system 102 can calculate a score for each of the terms. Col 7, lines 17-24; If the scoring calculator 114 finds many instances of "smoky," "ribs" and "barbeque" for a particular restaurant, the scoring calculator 114 can score those terms with higher values (e.g., based on a term count for each term) and can further weight the terms according to their relative frequency in documents relating to the entity compared with documents relating to other restaurants), wherein

 the filtering automatically maps the first plurality of tags to the natural language request (Lee: Col 11, lines 32-38; A client system 222 can display suggested refinements to a search query received from a user, where the suggested refinement includes or is based on the selected representative terms. A client system 222 can solicit user  feedback on the entity based on the selected representative terms (e.g., to obtain feedback on features that the entity is known for).
Col 13, lines 37-46; For example, a greater weight can be assigned to candidate terms that appear in certain types of resources or that come from particular sources. In addition, assigning weights based on the relative frequency can be performed to assign a greater weight to candidate terms that appear with greater relative frequency in the one or more resources than in the identified subset of resources and a lesser weight (or elimination) of terms that appear with lesser relative frequency (i.e., which may be indicative that the term is relatively common for the particular category)).  

Claims 5-8, 10-12, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent 8,589,399 issued to Lee et al. (hereinafter as “Lee”) in view of  U.S Patent Application Publication 2011/0029636 issued to Smyth et al. (hereinafter as “Smyth”)  in further view of U.S Patent Application Publication 2016/0364783 issued to Ramanuja et al. (hereinafter as “Ramanuja”).

Regarding claim 5, the modification of Lee and Smyth teaches claimed invention substantially as claimed, however the modification of Lee and Smyth does not explicitly teach transmitting a third suggestion including a recommendation to select a second one of the plurality of automobile make and models based on [[a]] the second plurality of tags.

	Ramanuja teaches transmitting a third suggestion including a recommendation to select a second one of the plurality of automobile make and models based on [[a]] the second plurality of tags (Ramanuja :[0098]; The relative score could be used as one way to suggest at least one recommendation, and a general rule-of-thumb could be applied (such as, if simi_score>0.8, call it "great match"; if semi_score between 0.6 and 0.8, call it "good match", etc.). [0104]; As illustrated in Table 5, a buyer who prefers a color in one of the groupings is more likely to buy a vehicle in that grouping than from another color group. That is, a user who inquires about a silver vehicle is more likely to actually buy a vehicle in the "Shade of Gray" grouping than the "Common" grouping or the "Others" grouping. As an example, a buyer is 21.3% likely to buy a silver vehicle, 19.4% likely to buy a gray vehicle, and only 9.8% likely to buy a blue vehicle. [0113]; Since recommendations are made based on similarity scores of inventory vehicles relative to a user-configured vehicle (the query vehicle in the above example) and because feature weights can affect how an inventory vehicle's similarity score is ranked relative to the similarity scores of other inventory vehicles, it can be important to assign appropriate feature weights such that relevant recommendations that website visitors may actually follow can be generated).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Lee (teaches receiving corpus of reviews and ranking the terms of the automobiles to applying a term frequency-inverse document frequency (TF-IDF) model to the plurality of terms in which the TF-IDF model performs a threshold computation that assigns a higher value to one or more terms of the plurality of terms and transmit the first plurality of tags in rank-order based on the scores of the ranked terms as a suggestion for a particular automobile selection) with the teachings of Smyth (teaches generating co-occurrence matrix between the first plurality of tags and the plurality of automobile makes and models and determining the scores that exceed a co- occurrence threshold and transmitting a second suggestion including the first tag based on the co- occurrence relationship and the first tag having a higher score than the second tag) to further include the teachings of Ramanuja (teaches transmitting another suggestion to the user, the another suggestion including a recommendation to select a second one of the plurality of automobile make and models based on a second plurality of tags). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in improving the automobile suggestion according to criteria of the vehicles utilizing a matrix to provide relevant results (See: Ramanuja: [0046]). In addition, the references (Lee, Smyth, and Ramanuja) teach features that are directed to analogous art and they are directed to the same field of endeavor as Lee, Smyth, and Ramanuja are directed to utilizing to obtaining terms and recommending the top list according to how often the terms occur frequently.

	Regarding claim 6, the modification of Lee, Smyth, and Ramanuja teaches claimed invention substantially as claimed, and Ramanuja further teaches the first plurality of tags and the second plurality of tags are related to one another (Ramanuja:[0038]; provided by vehicle data system 120. Using this interface 192, a user (e.g., a website visitor) may specify a vehicle configuration by defining values for a certain set of vehicle attributes (make, model, trim, power train, options, etc.) or other relevant information such as a geographical location. Information associated with the specified vehicle configuration may then be presented to the user through interface 192. This information may include pricing data corresponding to the specified vehicle and recommendations of similar vehicles. [0104]; As shown, the colors may be grouped according to closeness (e.g., Shades of Gray, Common, Others, etc.). Note that, in this example, matrix entries with no value suggest very small transition value. Color grouping can be done, for instance, based on past preferences, domain expertise, historical data, etc. As illustrated in Table 5, a buyer who prefers a color in one of the groupings is more likely to buy a vehicle in that grouping than from another color group), and
 	wherein the second 3Appl. No. 16/549,530Docket No.: 1988.0201 Response Dated March 12, 2021Examiner: HO, ANDREW NReply to Office Action of November 13, 2020TC/A.U. 2162plurality of tags are based on a third document of the plurality of documents that includes terms related solely to the second one of the plurality of automobile make and models (Ramanuja:[0041]; According to embodiments, these steps can take place in real time, as soon as the user submits their preferences (together referred to as a user query or inquiry) to the vehicle data system via the website. [0043]; Rather than trying to find a specific trim that matches the virtual vehicle or the query vehicle, a recommendation engine 199 compares the query vehicle with all the actual, physical vehicles in a vehicle inventory. [0046]; After the similarity score between the query vehicle and all inventory vehicles are calculated, recommendation engine 199 may determine a set of inventory vehicles based on the similarity score. In some embodiments, recommendation engine 199 may categorize these recommended inventory vehicles as, for instance, a good match, a great match, etc. [0063]; As noted above, this may comprise a user navigating a website to select one or more features of a vehicle make, model, trim, etc. Recommendation engine 199 may then, in a step 204 transform the features of the query vehicle into one or more numerical vector values. In a step 206, the recommendation engine may then access one or more databases of dealer inventory for corresponding vectors of in-stock vehicles. [0111]; Finally, the resulting similarity scores for all the inventory vehicles may be displayed, as shown in FIG. 4P. In the example illustrated, after appropriate weighting and application of the bias function, Vehicle 4 has the highest similarity score).  

	Regarding claim 7, the modification of Lee and Smyth teaches claimed invention substantially as claimed, however the modification of Lee and Smyth does not explicitly teach transmitting a third suggestion including a recommendation to utilize [[a]] the second plurality of tags related to the first plurality of tags for making the automobile selection request.

	Ramanuja teaches transmitting a third suggestion including a recommendation to utilize [[a]] the second plurality of tags related to the first plurality of tags for making the automobile selection request (Ramanuja: [0098]-[0099]; The relative score could be used as one way to suggest at least one recommendation, and a general rule-of-thumb could be applied (such as, if simi_score>0.8, call it “great match”; if semi_score between 0.6 and 0.8, call it “good match”, etc.). exclusive features such as color, make, transmission, etc. only contribute to the similarity score if the query and inventory vehicle is an exact match for that feature. For example, for the color feature, if a customer chooses “red” car, and if the inventory vehicle is “red”, then the inventory vehicle gets full weight; if the inventory vehicle is not “red”, the inventory vehicle gets zero weight).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Lee (teaches receiving corpus of reviews and ranking the terms of the automobiles to applying a term frequency-inverse document frequency (TF-IDF) model to the plurality of terms in which the TF-IDF model performs a threshold computation that assigns a higher value to one or more terms of the plurality of terms and transmit the first plurality of tags in rank-order based on the scores of the ranked terms as a suggestion for a particular automobile selection) with the teachings of Smyth (teaches generating co-occurrence matrix between the first plurality of tags and the plurality of automobile makes and models and determining the scores that exceed a co- occurrence threshold and transmitting a second suggestion including the first tag based on the co- occurrence relationship and the first tag having a  (teaches transmitting another suggestion to the user, the another suggestion including a recommendation to select a second one of the plurality of automobile make and models based on a second plurality of tags). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in improving the automobile suggestion according to criteria of the vehicles utilizing a matrix to provide relevant results (See: Ramanuja: [0046]). In addition, the references (Lee, Smyth, and Ramanuja) teach features that are directed to analogous art and they are directed to the same field of endeavor as Lee, Smyth, and Ramanuja are directed to utilizing to obtaining terms and recommending the top list according to how often the terms occur frequently.

	Regarding claim 8, the modification of Lee, Smyth, and Ramanuja teaches claimed invention substantially as claimed, and Ramanuja further teaches
the second plurality of tags are associated with a second automobile make and model of the plurality of automobile make and models (Ramanuja: [0044]; All inventory vehicles (actual, physical vehicles) have their vehicle attributes transformed and stored as vectors, which then form the “search space” of interest. The query vehicle (constructed based on a virtual vehicle configured by a user and adjusted by user preferences associated with the user) is transformed into a numerical vector of the same construction, and is then used to find inventory vehicle vectors that are close or similar in some way. [0063]; In a step 208, the vectors for the query vehicle and the inventory vehicles are compared. A similarity score is then calculated in a step 210. In some embodiments, the scores may be normalized. Finally, a list of vehicles may be presented in a step 212).  

	Regarding claim 10, the modification of Lee and Smyth teaches claimed invention substantially as claimed, however the modification of Lee and Smyth does not explicitly teach generating, based on the first co-occurrence matrix, a third co-occurrence matrix between the first automobile make and model and the second automobile make and model, and wherein the first suggestion further specifies at least one of i) to select the second automobile make and model

	Ramanuja teaches generating, based on the first co-occurrence matrix, a third co-occurrence matrix between the first automobile make and model and the second automobile make and model (Ramanuja:[0099]; exclusive features such as color, make, transmission, etc. only contribute to the similarity score if the query and inventory vehicle is an exact match for that feature. For example, for the color feature, if a customer chooses “red” car, and if the inventory vehicle is “red”, then the inventory vehicle gets full weight; if the inventory vehicle is not “red”, the inventory vehicle gets zero weight. [0104]; As shown, the colors may be grouped according to closeness (e.g., Shades of Gray, Common, Others, etc.). Note that, in this example, matrix entries with no value suggest very small transition value. Color grouping can be done, for instance, based on past preferences, domain expertise, historical data, etc. As illustrated in Table 5, a buyer who prefers a color in one of the groupings is more likely [0109]; For a particular dealer, four inventory vehicles and their corresponding features are identified (FIGS. 4D-4G). The features of these inventory vehicles are extracted and transformed into numerical values (FIGS. 4H-4K) in a manner similar to that discussed abovefirst suggestion further specifies at least one of i) to select the second automobile make and model (Ramanuja:[0098]; The relative score could be used as one way to suggest at least one recommendation, and a general rule-of-thumb could be applied (such as, if simi_score>0.8, call it “great match”; if semi_score between 0.6 and 0.8, call it “good match”, etc.). [0107]; As shown in FIG. 4A, a customer may select a vehicle. In the example illustrated, the vehicle is a black Nissan Altima sedan, with a MSRP of $23,500) or ii) to utilize the second plurality of tags as part of the search for making the automobile request.  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Lee (teaches receiving corpus of reviews and ranking the terms of the automobiles to applying a term frequency-inverse document frequency (TF-IDF) model to the plurality of terms in which the TF-IDF model performs a threshold computation that assigns a higher value to one or more terms of the plurality of terms and transmit the first plurality of tags in rank-order based on the scores of the ranked terms as a suggestion for a particular automobile selection) with the teachings of Smyth (teaches generating co-occurrence matrix between the first  (teaches transmitting another suggestion to the user, the another suggestion including a recommendation to select a second one of the plurality of automobile make and models based on a second plurality of tags). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in improving the automobile suggestion according to criteria of the vehicles utilizing a matrix to provide relevant results (See: Ramanuja: [0046]). In addition, the references (Lee, Smyth, and Ramanuja) teach features that are directed to analogous art and they are directed to the same field of endeavor as Lee, Smyth, and Ramanuja are directed to utilizing to obtaining terms and recommending the top list according to how often the terms occur frequently.

	Regarding claim 11, the modification of Lee and Smyth teaches claimed invention substantially as claimed, however the modification of Lee and Smyth does not explicitly teach generating, based on a relationship amongst the first plurality of tags, a second plurality of tags, and a third plurality of tags, a third co-occurrence matrix amongst all of the first plurality of tags, the second plurality of tags, and the third plurality of tags, the first automobile make and model, a second automobile make and model associated with the second plurality of tags, and a third automobile make and model associated with the third plurality of tags.

	Ramanuja teaches generating, based on a relationship amongst the first plurality of tags, a second plurality of tags, and a third plurality of tags, a third co-occurrence matrix amongst all of the first plurality of tags, the second plurality of tags, and the third plurality of tags, the first automobile make and model, a second automobile make and model associated with the second plurality of tags, and a third automobile make and model associated with the third plurality of tags (Ramanuja:[0099]; exclusive features such as color, make, transmission, etc. only contribute to the similarity score if the query and inventory vehicle is an exact match for that feature. For example, for the color feature, if a customer chooses “red” car, and if the inventory vehicle is “red”, then the inventory vehicle gets full weight; if the inventory vehicle is not “red”, the inventory vehicle gets zero weight. [0104]; As shown, the colors may be grouped according to closeness (e.g., Shades of Gray, Common, Others, etc.). Note that, in this example, matrix entries with no value suggest very small transition value. Color grouping can be done, for instance, based on past preferences, domain expertise, historical data, etc. As illustrated in Table 5, a buyer who prefers a color in one of the groupings is more likely to buy a vehicle in that grouping than from another color group. [0109]; For a particular dealer, four inventory vehicles and their corresponding features are identified (FIGS. 4D-4G). The features of these inventory vehicles are extracted and transformed into numerical values (FIGS. 4H-4K) in a manner similar to that discussed above).  

 (teaches transmitting another suggestion to the user, the another suggestion including a recommendation to select a second one of the plurality of automobile make and models based on a second plurality of tags). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in improving the automobile suggestion according to criteria of the vehicles utilizing a matrix to provide relevant results (See: Ramanuja: [0046]). In addition, the references (Lee, Smyth, and Ramanuja) teach features that are directed to analogous art and they are directed to the same field of endeavor as Lee, Smyth, and Ramanuja are directed to utilizing to obtaining terms and recommending the top list according to how often the terms occur frequently.

	Regarding claim 12, the modification of Lee, Smyth, and Ramanuja teaches claimed invention substantially as claimed, and Ramanuja further teaches transmitting a third suggestion for another particular automobile selection based on the third co-occurrence matrix (Ramanuja:[0113]; Since recommendations are made based on similarity scores of inventory vehicles relative to a user-configured vehicle (the query vehicle in the above example) and because feature weights can affect how an inventory vehicle's similarity score is ranked relative to the similarity scores of other inventory vehicles, it can be important to assign appropriate feature weights such that relevant recommendations that website visitors may actually follow can be generated. [0152]; This computation is performed for all inventory vehicles available for purchase. Each inventory vehicle is then ranked relative to other inventor vehicles available for purchase according to their similarity scores. A recommendation including one or more of the top-ranked inventory vehicles may then be generated {See also [0112]; a weight may initially be assigned to each feature by subject matter experts from experience and/or domain expertise (expert views), for instance, using a “Unit Change of the Scaled Feature” or a color transition matrix. The assigned feature weight may later be dynamically adjusted by the recommendation engine using user preference(s) and/or information from data source(s)}).  

	Regarding claim 16, the modification of Lee and Smyth teaches claimed invention substantially as claimed, however the modification of Lee and Smyth does not explicitly teach the processing circuitry is further caused to: provide a third suggestion including a recommendation for a second one of the plurality of automobile makes and models, wherein the third suggestion is based on a relationship between the first plurality of tags and the second plurality of tags.

	Ramanuja teaches the processing circuitry is further caused to: provide a third suggestion including a recommendation for a second one of the plurality of automobile makes and models (Ramanuja: [0041]; According to embodiments, these steps can take place in real time, as soon as the user submits their preferences (together referred to as a user query or inquiry) to the vehicle data system via the website. [0043]; Rather than trying to find a specific trim that matches the virtual vehicle or the query vehicle, a recommendation engine 199 compares the query vehicle with all the actual, physical vehicles in a vehicle inventory. [0046]; After the similarity score between the query vehicle and all inventory vehicles are calculated, recommendation engine 199 may determine a set of inventory vehicles based on the similarity score. In some embodiments, recommendation engine 199 may categorize these recommended inventory vehicles as, for instance, a good match, a great match, etc. [0063]; As noted above, this may comprise a user navigating a website to select one or more features of a vehicle make, model, trim, etc. Recommendation engine 199 may then, in a step 204 transform the features of the query vehicle into one or more numerical vector values. In a step 206, the recommendation engine may then access one or more databases of dealer inventory for corresponding vectors of in-stock vehicles. [0111]; Finally, the resulting similarity scores for all the inventory vehicles may be displayed, as shown in FIG. 4P. In the example illustrated, after appropriate weighting and application of the bias function, Vehicle 4 has the highest similarity score), wherein

 	the third suggestion is based on a relationship between the first plurality of tags and the second plurality of tags (Ramanuja:[0094]; In particular, in some embodiments, after the inquiry vehicle is inputted into recommendation engine 199, and all inventory vehicles (in the dealership) have been calculated with a similarity score, recommendation engine 199 is operable to perform the following: [0099]; exclusive features such as color, make, transmission, etc. only contribute to the similarity score if the query and inventory vehicle is an exact match for that feature. For example, for the color feature, if a customer chooses “red” car, and if the inventory vehicle is “red”, then the inventory vehicle gets full weight; if the inventory vehicle is not “red”, the inventory vehicle gets zero weight. [0104]; As shown, the colors may be grouped according to closeness (e.g., Shades of Gray, Common, Others, etc.). Note that, in this example, matrix entries with no value suggest very small transition value. Color grouping can be done, for instance, based on past preferences, domain expertise, historical data, etc. As illustrated in Table 5, a buyer who prefers a color in one of the groupings is more likely to buy a vehicle in that grouping than from another color group. [0109]; For a particular dealer, four inventory vehicles and their corresponding features are identified (FIGS. 4D-4G). The features of these inventory vehicles are extracted and transformed into numerical values (FIGS. 4H-4K) in a manner similar to that discussed above).  

 (teaches transmitting another suggestion to the user, the another suggestion including a recommendation to select a second one of the plurality of automobile make and models based on a second plurality of tags). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in improving the automobile suggestion according to criteria of the vehicles utilizing a matrix to provide relevant results (See: Ramanuja: [0046]). In addition, the references (Lee, Smyth, and Ramanuja) teach features that are directed to analogous art and they are directed to the same field of endeavor as Lee, Smyth, and Ramanuja are directed to utilizing to obtaining terms and recommending the top list according to how often the terms occur frequently.

	Regarding claim 17, the modification of Lee, Smyth, and Ramanuja teaches claimed invention substantially as claimed, and Ramanuja further teaches the first plurality of tags and the second plurality of tags are related to one another (Ramanuja:[0038]; provided by vehicle data system 120. Using this interface 192, a user (e.g., a website visitor) may specify a vehicle configuration by defining values for a certain set of vehicle attributes (make, model, trim, power train, options, etc.) or other relevant information such as a geographical location. Information associated with the specified vehicle configuration may then be presented to the user through interface 192. This information may include pricing data corresponding to the specified vehicle and recommendations of similar vehicles. [0104]; As shown, the colors may be grouped according to closeness (e.g., Shades of Gray, Common, Others, etc.). Note that, in this example, matrix entries with no value suggest very small transition value. Color grouping can be done, for instance, based on past preferences, domain expertise, historical data, etc. As illustrated in Table 5, a buyer who prefers a color in one of the groupings is more likely to buy a vehicle in that grouping than from another color group), and wherein

 	the second 6Appl. No. 16/549,530Docket No.: 1988.0201 Response Dated March 12, 2021Examiner: HO, ANDREW N Reply to Office Action of November 13, 2020TC/A.U. 2162plurality of tags are based on another aggregated document that includes terms related solely to the second one of the plurality of automobile makes and models (Ramanuja: [0041]; According to embodiments, these steps can take place in real time, as soon as the user submits their preferences (together referred to as a user query or inquiry) to the vehicle data system via the website. [0043]; Rather than trying to find a specific trim that matches the virtual vehicle or the query vehicle, a recommendation engine 199 compares the query vehicle with all the actual, physical vehicles in a vehicle inventory. [0046]; After the similarity score between the query vehicle and all inventory vehicles are calculated, recommendation engine 199 may determine a set of inventory vehicles based on the similarity score. In some embodiments, recommendation engine 199 may categorize these recommended inventory vehicles as, for instance, a good match, a great match, etc. [0063]; As noted above, this may comprise a user navigating a website to select one or more features of a vehicle make, model, trim, etc. Recommendation engine 199 may then, in a step 204 transform the features of the query vehicle into one or more numerical vector values. In a step 206, the recommendation engine may then access one or more databases of dealer inventory for corresponding vectors of in-stock vehicles. [0111]; Finally, the resulting similarity scores for all the inventory vehicles may be displayed, as shown in FIG. 4P. In the example illustrated, after appropriate weighting and application of the bias function, Vehicle 4 has the highest similarity score).  

	Regarding claim 18, the modification of Lee and Smyth teaches claimed invention substantially as claimed, however the modification of Lee and Smyth does not explicitly teach the processing circuitry caused to: transmit a third suggestion including a recommendation to utilize a second plurality of tags related to the first plurality of tags for making an automobile selection request via an electronic medium.

	Ramanuja teaches the processing circuitry caused to: transmit a third suggestion including a recommendation to utilize a second plurality of tags related to the first plurality of tags for making an automobile selection request via an electronic medium (Ramanuja: [0098]-[0099]; The relative score could be used as one way to suggest at least one recommendation, and a general rule-of-thumb could be applied (such as, if simi_score>0.8, call it “great match”; if semi_score between 0.6 and 0.8, call it “good match”, etc.). exclusive features such as color, make, transmission, etc. only contribute to the similarity score if the query and inventory vehicle is an exact match for that feature. For example, for the color feature, if a customer chooses “red” car, and if the inventory vehicle is “red”, then the inventory vehicle gets full weight; if the inventory vehicle is not “red”, the inventory vehicle gets zero weight).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Lee (teaches receiving corpus of reviews and ranking the terms of the automobiles to applying a term frequency-inverse document frequency (TF-IDF) model to the plurality of terms in which the TF-IDF model performs a threshold computation that assigns a higher value to one or more terms of the plurality of terms and transmit the first plurality of tags in rank-order based on the scores of the ranked terms as a suggestion for a particular automobile selection) with the teachings of Smyth (teaches generating co-occurrence matrix between the first plurality of tags and the plurality of automobile makes and models and determining the scores that exceed a co- occurrence threshold and transmitting a second suggestion including the first tag based on the co- occurrence relationship and the first tag having a  (teaches transmitting another suggestion to the user, the another suggestion including a recommendation to select a second one of the plurality of automobile make and models based on a second plurality of tags). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in improving the automobile suggestion according to criteria of the vehicles utilizing a matrix to provide relevant results (See: Ramanuja: [0046]). In addition, the references (Lee, Smyth, and Ramanuja) teach features that are directed to analogous art and they are directed to the same field of endeavor as Lee, Smyth, and Ramanuja are directed to utilizing to obtaining terms and recommending the top list according to how often the terms occur frequently.

	Regarding claim 19, the modification of Lee, Smyth, and Ramanuja teaches claimed invention substantially as claimed, and Ramanuja further teaches the second plurality of tags are associated with a second automobile make and model of the plurality of automobile makes and models (Ramanuja: [0044]; All inventory vehicles (actual, physical vehicles) have their vehicle attributes transformed and stored as vectors, which then form the “search space” of interest. The query vehicle (constructed based on a virtual vehicle configured by a user and adjusted by user preferences associated with the user) is transformed into a numerical vector of the same construction, and is then used to find inventory vehicle vectors that are close or similar in some way. [0063]; In a step 208, the vectors for the query vehicle and the inventory vehicles are compared. A similarity score is then calculated in a step 210. In some embodiments, the scores may be normalized. Finally, a list of vehicles may be presented in a step 212).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2009/0204609 issued to Labrou et al. (hereinafter as “Labrou”) teaches a predetermined a number of temporary terms obtain from the highest differential affinity to each of the candidate terms. The temporary terms above the threshold are placed into the candidate set and outputted to the user. 
U.S Patent Application Publication 2009/0094231 issued to Marvit et al. (hereinafter as “Marvit”) teaches a assigning tags to document that include accessing the document and determining the relatedness between the candidate tags and recommending the candidate tag accordingly. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

6/21/2021
/ANDREW N HO/Examiner 
Art Unit 2162   
   

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162